Citation Nr: 1039881	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from January 1989 to May 1989 and 
from March 1990 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico.  This claim was previously remanded by the Board in June 
2009 for additional evidentiary development.  


FINDING OF FACT

The Veteran does not suffer from a psychiatric disorder that 
manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a psychiatric disorder, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in August 2003 and April 2009 
addressed all notice elements listed under 3.159(b)(1).  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in the April 2009 letter, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in September 
2003, January 2006, June 2008 and September 2009, and VA has 
obtained these records as well as the records of the Veteran's 
outpatient treatment with VA.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not yet been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its June 2009 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for a medical examination and the appellant 
attended that examination.  The AMC later issued a rating 
decision and a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  Lay evidence, if competent and credible, may serve to 
establish a nexus in certain circumstances.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not 
incompetent merely for lack of contemporaneous medical evidence).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In other words, a veteran's presence 
with the unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder.  Specifically, the Veteran contends 
that he suffers from PTSD as a result of his experiences in the 
military.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran does not suffer 
from a psychiatric disorder that manifested during, or as a 
result of, active military service.  As such, his claim must be 
denied.  

The Veteran's service treatment records do not demonstrate that 
he suffered from a chronic psychiatric disorder during his active 
military service.  The records are silent regarding treatment for 
any psychiatric complaints.  Also, according to the Veteran's 
September 1993 separation examination, his psychiatric evaluation 
was normal.  However, the Veteran did indicate in his report of 
medical history associated with this examination that he suffered 
from frequent trouble sleeping, depression or excessive worry and 
loss of memory or amnesia.  He denied suffering from nervous 
trouble of any sort.  VA also received a copy of a letter from 
the Veteran in January 2010.  The letter was written by the 
Veteran while on active duty in March 1991.  In the letter, the 
Veteran indicated that he had changed a lot while on active duty 
and that he wanted to kill his platoon sergeant the night before.  
While there is evidence of subjective symptomatology in service, 
there is no evidence of a chronic in-service psychiatric 
disability.  

Likewise, there is no evidence of a chronic psychiatric disorder 
within one year of separation from active duty.  According to a 
March 1994 VA examination, the Veteran was alert, coherent, 
relevant, and well-oriented without signs of tension or evidence 
of mental disease.  As such, the presumption of in-service 
incurrence is not applicable.  See 38 C.F.R. §§ 3.307, 3.309 
(2010).  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

According to a March 2003 VA psychologist note, the Veteran was 
admitted to the PTSD clinic in September 1999.  It was noted that 
the Veteran was resisting the idea that he suffered from a 
psychiatric disorder.  It was also noted that the Veteran was 
exposed to a number of fire fights while in Iraq and that he was 
exposed to many deaths.  The Veteran was subsequently afforded a 
VA examination in September 2003.  The examiner did not diagnose 
the Veteran with PTSD, but instead diagnosed him with a 
depressive disorder, not otherwise specified.  A VA outpatient 
PTSD screen was positive in February 2005.  

The Veteran was afforded an additional VA examination in January 
2006.  It was noted that the Veteran's treatment records included 
diagnoses of PTSD and anxiety disorder, and that he was referred 
to the Alcohol Dependence Treatment Program in March 2006.  Upon 
examination, the examiner concluded that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  Specifically, the 
examiner noted that the Veteran did not specify any war related 
stressor.  The examiner concluded that the Veteran suffered from 
depressive disorder, not otherwise specified, with anxiety 
features.  The examiner concluded that the Veteran's depressive 
disorder could not be attributed to his claim of service 
connection for PTSD.  

A March 2008 VA outpatient treatment record notes Axis I 
diagnoses of an acute exacerbation of PTSD, rule out alcohol 
abuse and rule out bipolar disorder type II.  According to a May 
2008 psychiatric consultation, the Veteran was enrolled in the 
PTSD clinic.  It was also noted that the Veteran had resumed 
drinking alcohol in an attempt to relieve his symptomatology.  
The Veteran was assigned Axis I diagnoses of PTSD (by history), 
alcohol abuse and nicotine dependence.  

The Veteran was afforded an additional VA examination in June 
2008.  The examiner concluded that the Veteran did not meet the 
DSM-IV stressor criterion for a diagnosis of PTSD.  The examiner 
explained that the Veteran was not able to specify and describe 
in detail a severe traumatic incident experienced in combat and 
that he was not observed to become anxious, distressed or 
depressed when expressing his experiences in Iraq.  Rather, the 
examiner diagnosed the Veteran with a depressive disorder, not 
otherwise specified, and alcohol abuse in early remission.  The 
examiner opined that these two disabilities were separate and 
distinct entities with no relation to one another.  

In light of the holding in Clemons v. Shinseki, the Veteran's 
claim was remanded for an additional VA examination to determine 
whether his diagnosis of depressive disorder was related to 
military service.  See 23 Vet. App. 1 (2009) (per curiam order) 
(it is the responsibility of the Board to consider alternate 
current conditions within the scope of the claim).  This 
examination was performed in September 2009.  The Veteran 
reported serving in the Persian Gulf War and experiencing combat 
but being returned home in 1993 due to excessive drinking.  The 
examiner noted that upon review of the Veteran's claims file, 
there was no evidence of symptoms, complaints or referral to any 
psychiatric disorder in the Veteran's service treatment records 
or in his earlier claims for service connection.  The examiner 
also noted that the Veteran underwent a VA examination in 1994 in 
which he was found to have no evidence of mental disease.  The 
examiner also indicated that the Veteran was first seen for 
psychiatric treatment in 1999, which was approximately 6 years 
after his separation from active duty.  

A social and industrial field survey was requested by the 
examiner due to the Veteran's history of alcohol intake and in 
order to corroborate statements he made about his behavior.  It 
was noted that during the survey, there was a discrepancy of the 
Veteran's self-reported behavior during his VA examination and 
that reported to the social worker who visited the Veteran and 
obtained information from collaterals.  The examiner felt that 
this created doubts in terms of the Veteran's reliability in 
giving the information, as well as adding an element of 
exaggeration related to his actual behavior for secondary gains.  

The examiner concluded that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed 
the Veteran with alcohol abuse and an alcohol induced mood 
disorder.  The examiner concluded that no additional mental 
disorder was found upon examination.  The examiner noted that 
while alcohol is primarily a central nervous system depressant, 
it can induce symptoms of anxiety and depression that are 
indistinguishable from an actual psychiatric disorder.  The 
examiner concluded that a clear diagnosis of any other mental 
disorder could not be established properly or adequately until 
the Veteran was completely free of his alcohol intake.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a psychiatric 
disorder, to include PTSD.  The VA examiners of record have 
consistently found that the Veteran does not meet the DSM-IV 
criteria for an Axis I diagnosis of PTSD.  The Board recognizes 
that the record does indicate that the Veteran has been diagnosed 
with PTSD on a number of occasions and that he has participated 
in the PTSD program.  The Veteran also submitted several private 
medical records in January 2010 that note a diagnosis of 309.81, 
or, PTSD.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
the present case, the Veteran has been afforded four separate VA 
examinations in which he was found to not meet the DSM-IV 
criteria for a diagnosis of PTSD.  These examinations have 
included interviews with the Veteran and a review of his claims 
file, medical history and military records.  Also, the September 
2009 VA examination included a social worker interview at the 
Veteran's place of employment.  The Board finds these medical 
opinions to be more probative than the records diagnosing PTSD 
due to the extensive development and discussion provided in 
reaching a diagnosis.  Furthermore, a number of the records 
diagnosing PTSD simply note a "history" of PTSD, rather than 
actually performing a psychiatric analysis.  Also, the March 2009 
record submitted by the Veteran notes that the Veteran's PTSD 
diagnosis was based on the DSM-III, rather than the DSM-IV, as 
required by current legislation.  See 38 C.F.R. § 4.125(a).  This 
record is not probative to the Veteran's claim.  

Furthermore, while the Veteran has been found to have diagnoses 
of depressive disorder and an anxiety disorder, these diagnoses 
have not been related to the Veteran's active military service.  
The September 2009 VA examiner concluded that the Veteran did not 
in fact suffer from a psychiatric disorder, but rather, symptoms 
of anxiety and depression associated with alcohol abuse.  


As a final matter, the Board recognizes that the Veteran 
witnessed combat during his active military service.  Under the 
amended regulations pertaining to PTSD, VA no longer requires the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  38 C.F.R. §3.304(f)(3).  However, while the Veteran 
was unquestionably in such a location, the record fails to 
demonstrate that he has a confirmed diagnosis of PTSD.  As such, 
the amended regulations do not demonstrate entitlement to service 
connection for PTSD.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, must be 
denied.

	
ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


